As filed with the Securities and Exchange Commission on December 23, 2011 1933 Act File No. 33-572 1940 Act File No. 811-4409 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 135x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940¨ AMENDMENT NO. 137x EATON VANCE MUNICIPALS TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrant’s Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on January 1, 2012 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance Alabama Municipal Income Fund Class A Shares - ETALX Class B Shares - EVALX Class C Shares - ECALXClass I Shares - EIALX Eaton Vance Arkansas Municipal Income Fund Class A Shares - ETARXClass B Shares - EVARXClass C Shares - ECARX Class I Shares - EIARX Eaton Vance Georgia Municipal Income Fund Class A Shares - ETGAXClass B Shares - EVGAX Class C Shares - ECGAXClass I Shares - EIGAX Eaton Vance Kentucky Municipal Income Fund Class A Shares - ETKYX Class B Shares - EVKYX Class C Shares - ECKYX Class I Shares - EIKYX Eaton Vance Maryland Municipal Income Fund Class A Shares - ETMDXClass B Shares - EVMYX Class C Shares - ECMDXClass I Shares - EIMDX Eaton Vance Missouri Municipal Income Fund Class A Shares - ETMOX Class B Shares - EVMOXClass C Shares - ECMOXClass I Shares - EIMOX Eaton Vance North Carolina Municipal Income Fund Class A Shares - ETNCX Class B Shares - EVNCXClass C Shares - ECNCX Class I Shares - EINCX Eaton Vance Oregon Municipal Income Fund Class A Shares - ETORX Class B Shares - EVORX Class C Shares - ECORX Class I Shares - EIORX Eaton Vance South Carolina Municipal Income Fund Class A Shares - EASCX Class B Shares - EVSCX Class C Shares - ECSCX Class I Shares - EISCX Eaton Vance Tennessee Municipal Income Fund Class A Shares - ETTNX Class B Shares - EVTNXClass C Shares - ECTNX Class I Shares - EITNX Eaton Vance Virginia Municipal Income Fund Class A Shares - ETVAXClass B Shares - EVVAXClass C Shares - ECVAX Class I Shares - EVAIX Mutual funds providing tax-exempt income Prospectus Dated ^ January 1, 2012 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Table of Contents Fund Summaries 3 Alabama Fund 3 ^ Arkansas Fund 8 ^ Georgia Fund 13 ^ Kentucky Fund 18 ^ Maryland Fund 23 ^ Missouri Fund 28 ^ North Carolina Fund 33 ^ Oregon Fund 38 ^ South Carolina Fund 43 ^ Tennessee Fund 48 ^ Virginia Fund 53 ^ Important Information Regarding Fund Shares 58 Investment Objectives & Principal Policies and Risks 59 Management and Organization 61 Valuing Shares 62 Purchasing Shares 63 Sales Charges 66 Redeeming Shares 68 Shareholder Account Features 68 Additional Tax Information 70 Financial Highlights 74 ^ Alabama Fund 74 Arkansas Fund 76 Georgia Fund 78 Kentucky Fund 80 Maryland Fund 82 Missouri Fund 84 North Carolina Fund 86 Oregon Fund 88 South Carolina Fund 90 Tennessee Fund 92 Virginia Fund 94 Eaton Vance State Municipal Income Funds 2 Prospectus dated January 1, 2012 Fund Summaries Alabama Municipal Income Fund Investment Objective The Fund’s investment objective is to provide current income exempt from regular federal income tax and Alabama state personal income tax. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page ^ 55 of the Fund’s Prospectus and page ^ 19 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 5.00% 1.00% None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Class C Class I Management Fees 0.28% 0.28% 0.28% 0.28% Distribution and Service (12b-1) Fees 0.20% 0.95% 0.95% n/a Interest Expense^ ^ 0.03% ^ 0.25% (0.26% for Class B) Expenses other than Interest Expense Other Expenses ^0.28 % ^0.29 % ^0.28 % ^0.28 % ^ Total Annual Fund Operating Expenses 0.76% 1.52% 1.51% 0.56% Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: ^^ Expenses with Redemption Expenses without Redemption 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years ^ Class A shares $ 877 ^ Class B shares ^ Class C shares $ 824 ^ Class I shares $ 313 $ 701 $ 701 Portfolio Turnover The Fund ^ pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” the portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was ^ 10% of the average value of its portfolio. ^Principal Investment Strategies Under normal market circumstances, the Fund invests at least 80% of its net assets in municipal obligations that are exempt from regular federal income tax and the state taxes specified in the Fund’s investment objective (the “80% Policy”). The Fund may invest without limit in obligations the interest from which is subject to the federal alternative minimum tax. At least 75% of net assets normally will be invested in municipal obligations rated at least investment grade at the time of investment (which are those rated Baa Eaton Vance State Municipal Income Funds 3 Prospectus dated ^January 1, 2012 or higher by Moody’s Investors Service, Inc. (“Moody’s”), or BBB or higher by either Standard & Poor’s Ratings Group (“S&P”) or Fitch Ratings (“Fitch”)) or, if unrated, determined by the investment adviser to be of at least investment grade quality. The balance of net assets may be invested in municipal obligations rated below investment grade and in unrated municipal obligations considered to be of comparable quality by the investment adviser (“junk bonds”). The Fund will not invest more than 10% of its net assets in obligations rated below B or in unrated obligations considered to be of comparable quality by the investment adviser. For purposes of rating restrictions, the higher rating is used. Under normal market conditions, the Fund invests at least 65% of its total assets in obligations issued by its state or its political subdivisions, agencies, authorities and instrumentalities. If consistent with relevant state tax requirements, the Fund may invest up to 35% of its net assets in municipal obligations issued by the governments of Puerto Rico, the U.S. Virgin Islands and Guam. The Fund is “non-diversified” and may invest, with respect to 50% of its total assets, more than 5% (but not more than 25%) of its total assets in securities of any one issuer (such limitations do not apply to U.S. Government securities). The Fund may purchase or sell derivative instruments (such as residual interest bonds, futures contracts and options thereon, interest rate swaps, and forward rate contracts) for hedging purposes, for total return or as a substitute for the purchase or sale of securities. In pursuing its objective, the Fund normally acquires municipal obligations with maturities of ten years or more. The Fund’s portfolio often has a longer average maturity than is typical of most other funds that invest primarily in municipal obligations. As a result, the interest rate risk described below may be more significant for the Fund. The Fund may concentrate 25% or more of its total assets in certain types of municipal obligations (such as general obligations, municipal leases, revenue bonds and industrial development bonds) and in one or more sectors (such as housing, hospitals, healthcare facilities or utilities). The investment adviser’s process for selecting obligations for purchase and sale emphasizes the creditworthiness of the issuer or other person obligated to repay the obligation and the relative value of the obligation in the market. In evaluating creditworthiness, the investment adviser considers ratings assigned by rating agencies and generally performs additional credit and investment analysis. The portfolio manager also may trade securities to seek to minimize taxable capital gains to shareholders. A portion of the Fund’s distributions generally will be subject to the federal alternative minimum tax. The Fund may not be suitable for investors subject to the alternative minimum tax. Principal Risks Municipal Bond Risk. The amount of public information available about municipal bonds is generally less than for corporate equities or bonds, meaning that the investment performance of municipal bond investments may be more dependent on the analytical abilities of the investment adviser than stock or corporate bond investments. The secondary market for municipal bonds also tends to be less well-developed and less liquid than many other securities markets, which may limit an owner’s ability to sell its bonds at attractive prices. The spread between the price at which an obligation can be purchased and the price at which it can be sold may widen during periods of market distress. Less liquid obligations can become more difficult to value and be subject to erratic price movements. The increased presence of non-traditional participants or the absence of traditional participants in the municipal markets may lead to greater volatility in the markets. Debt Market Risk. Economic and other events (whether real or perceived) can reduce the demand for investments held by the Fund, which may reduce their market prices and cause the value of Fund shares to fall. The frequency and magnitude of such changes cannot be predicted. Certain securities and other investments held by the Fund can experience downturns in trading activity and, at such times, the supply of such instruments in the market may exceed the demand. At other times, the demand for such instruments may exceed the supply in the market. An imbalance in supply and demand in the market may result in valuation uncertainties and greater volatility, less liquidity, wider trading spreads and a lack of price transparency in the market. No active trading market may exist for certain investments, which may impair the ability of the Fund to sell or to realize the full value of such investments in the event of the need to liquidate such assets. Adverse market conditions may impair the liquidity of some actively traded investments. Interest Rate Risk. As interest rates rise, the value of Fund shares is likely to decline. Conversely, when interest rates decline, the value of Fund shares is likely to rise. Obligations with longer maturities ^ generally offer higher yields, but involve greater risk because the prices of such obligations are more sensitive to changes in interest rates than obligations with shorter maturities. In a declining interest rate environment, prepayments of obligations may increase if the issuer has the ability to pre-pay or “call” the obligation. In such circumstances, the Fund may have to reinvest the prepayment proceeds at lower yields. Because the Fund is managed toward an income objective, it may hold more longer-maturity obligations and thereby be more exposed to interest rate risk than municipal income funds that are managed with a greater emphasis on total return. Credit Risk. Changes in economic conditions or other circumstances may reduce the capacity of issuers of fixed income securities to make principal and interest payments and may lead to defaults. Such defaults may reduce the value of Fund shares and income distributions. The value of a fixed income security also may decline because of real or perceived concerns about the issuer’s ability to make principal and interest payments. In addition, the credit rating of securities held by the Fund may be lowered if an Eaton Vance State Municipal Income Funds 4 Prospectus dated January 1, 2012 issuer’s financial condition changes. Municipal obligations may be insured as to principal and interest payments. If the claims-paying ability or other rating of the insurer is downgraded by a rating agency, the value of such obligations may be negatively affected. In the case of an insured bond, the bond’s rating will be deemed to be the higher of the rating assigned to the bond’s issuer or the insurer. Risk of Lower Rated Investments. Investments rated below investment grade and comparable unrated securities (
